Title: To Benjamin Franklin from Robert R. Livingston, 2 January 1783
From: Livingston, Robert R.
To: Franklin, Benjamin


SirPhiladelphia 2d Jany. 1783
I was honored with your Letters by the Danae— I congratulate you upon the promising State of our negotiations, since peace begins to be no less desirable here than elsewhere.— But I will not enter into that subject at present as I mean to write very fully both to Mr Jay & you by Mr Jefferson who will sail in company with this frigate in the Romulus, a ship of 44 guns— Lest however any accident should prevent his arriving so soon as the Emerald, I enclose a resolution of Congress, which was suggested by the proposition you mention to have been made by Mr Oswald on the subject of commerce— For my own part I presume that it is already included in your propositions, but as we have yet been favoured only with that short note of them which has been transmitted by you, we can form no accurate judgment on the subject; you can hardly conceive the embarrassments that the want of more minute details subjects us to.
You will learn from the Count de Rochambeau that the french Army sailed the 24th ulto. perhaps it were to be wished that they had remained here at least till New York or Charlestown were evacuated, or rather till the peace— Congress have however given them a good word at parting as you will see by the enclosed resolves— Not being consulted, they could interpose no objections to their departure, tho’ they were not without many reasons for wishing to detain them— Our finances are still in great distress, if the war continues, a foreign loan in addition to those already received will be essential— A plan for ascertaining what shall be called contingent expences is under the consideration of Congress, as well as the objections you have stated with respect to the mode of paying your salaries, which will, I believe, be altered. The allowance to Mr T. Franklin has been confirmed, & your moderation & his upon this point have done you both honor in the opinion of Congress— I have the honor to be, sir With great respect & esteem Your most obedt. humble servant
Robt R Livingston
No. 24
